DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1, 6th line, after “inserting the plurality of molybdenum wires into the preform” and prior to “such that”, inserted --structure--
	Claim 1, 12th line, after “densifying the preform structure with” and prior to “embedded molybdenum wires”, inserted --the plurality--
	Claim 1, 15th line, after “within the densified” and prior to “structure”, inserted --preform--
	Claims 3 and 21 are cancelled.
*Limitations of claims 3 and 21 were already included into independent claim 1.

Response to Amendment
	Claims 3-5, 8, 10, and 14-21 are cancelled.
	In view of the amendment, filed on 07/11/2022, the following rejections are withdrawn from the previous office action.
Rejections of claims 1-7, 9, 11-13, and 21 under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US 2015/0226071) in view of Beals et al. (US 7,243,700)

Response to Arguments
Applicant’s arguments, in remarks filed on 07/11/2022, with respect to allowability of the claimed subject matter have been fully considered and are persuasive.  The previous rejections of claims under 35 U.S.C. 103 have been withdrawn. 
Allowable Subject Matter
Claims 1-2, 6-7, 9, and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest a method of forming a ceramic matrix composite component with cooling channels, as claimed in claim 1, comprising:
embedding a plurality of molybdenum wires into a preform structure comprising a plurality of fiber plies and an outer surface, wherein the embedding step comprising one of:
inserting the plurality of molybdenum wires into the preform such that the wires push aside fibers of the plies; and 
weaving the plurality of molybdenum wires into the preform structure;
wherein at least a subset of the plurality of embedded molybdenum wires are embedded, with respect to the outer surface of the preform structure, at an angle ranging from 5˚ to 25˚;
densifying the preform structure with the plurality embedded molybdenum wires; and 
removing the plurality of molybdenum wires using a chemical etchant comprising nitric acid and sulfuric acid to create a plurality of corresponding channels within the densified preform structure.
	The closest prior art of Marshall et al. (US ‘071) fail to disclose at least a subset of the plurality of embedded molybdenum wires are embedded, with respect to the outer surface of the preform structure, at an angle ranging from 5˚ to 25˚. 
Therefore, claims 1-2, 6-7, 9, and 11-13 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        08/13/2022